                     UNITED STATE BANKRUPTCY COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


In re: AKSHARDIP CORP.                    :     Chapter 7
                                          :
                         Debtor.          :     Case No. 5:19-01559-RNO


In re: S&R LTD                            :     Chapter 7
                                          :
                         Debtor.          :     Case No. 5:19-01561-RNO


In re: SWAMI ENTERPRISES, INC.            :     Chapter 7
                                          :
                         Debtor.          :     Case No. 5:19-01562-RNO


WILLIAM G. SCHWAB, ESQ., Trustee          :
For the Estate of Akshardip Corp.,        :
                         Movant,          :
vs.                                       :     Motion to Amend Order
                                          :
TOMPKINS VIST BANK f/k/a                  :
LEESPORT BANK                             :
                                          :
ROBERT F. SMITH and MARY ANN SMITH        :
                                          :
FEDERAL AGENCIES:                         :
                                          :
      INTERNAL REVENUE SERVICE,           :
                                          :
STATE AGENCIES:                           :
                                          :
      PA DEPARTMENT OF REVENUE,           :
      PA DEPARTMENT OF LABOR AND          :
      INDUSTRY,                           :
                                          :
SCHUYLKILL COUNTY AGENCIES:               :
                                          :
      SCHUYLKILL COUNTY,                  :
      SCHUYLKILL COUNTY TAX               :
      CLAIM BUREAU,                       :


                                      1




Case 5:19-bk-01559-RNO   Doc 46 Filed 12/27/19 Entered 12/27/19 10:07:38   Desc
                          Main Document    Page 1 of 4
                                                :
SCHUYLKILL COUNTY MUNICIPALITIES                :
MUNICIPAL AGENCIES &                            :
SCHOOL DISTRICTS                                :
                                                :
      NORTH MANHEIM TOWNSHIP                    :
      SCHUYLKILL COUNTY MUNICIPAL               :
      AUTHORITY, BLUE MOUNTAIN                  :
      SCHOOL DISTRICT                           :
                     Respondents                :


                             MOTION TO AMEND ORDER



      AND NOW, comes William G. Schwab, Esquire, the duly appointed Chapter 7

Trustee for the Estate of Akshardip Corp., by and through his counsel, William G. Schwab

& Associates, and moves for an order authorizing the sale of real property free and clear

of all liens and encumbrances stating in support thereof:

                             JURISDICTION AND VENUE

      1      The Court has jurisdiction over the matter pursuant to 28 U.S.C. § 157.

      2      This action is a core proceeding under 28 U.S.C. §§ 157(b)(2)(N).

      3      Venue is proper pursuant to 28 U.S.C. § 1409.

      4      The legal predicates for the relief requested herein are 11 U.S.C. § 363(f).

                                       PARTIES

      5       Movant, WILLIAM G. SCHWAB, ESQUIRE, is the duly appointed, qualified,

and acting Trustee in the above captioned bankruptcy proceeding, having his place of

business at P.O. Box 56, 811-1 Blakeslee Boulevard Drive East, Lehighton, Pennsylvania

18235.

      6      The Debtor, Akshardip Corp., is a Pennsylvania Business Entity with a listed

address of 511 Route 61 South, Schuylkill Haven, PA 17972.


                                         2
Case 5:19-bk-01559-RNO      Doc 46 Filed 12/27/19 Entered 12/27/19 10:07:38         Desc
                             Main Document    Page 2 of 4
       7       Tompkins VIST Bank, f/k/a Leesport Bank, is a Business Entity with a listed

address of 133 North Center St., Perr, NY 14530.

       8       The remaining Respondents may have an interest in the Debtor’s property

as government agencies in corporate assets under taxing authority or as judgment

creditors.

                                 FACTUAL ALLEGATIONS

       9       On April 15, 2019, the Debtor filed a voluntary petition for relief under Chapter

7 of the United States Bankruptcy Code.

       10      Subsequently, William G. Schwab was appointed as the Chapter 7 Trustee.

       11      On May 14, 2019, by court order, this case was consolidated with In re: S&R

LTD, Case No. 5:19-01561-RNO and In re: SWAMI ENTERPRISES, INC., Case No.

5:19-01562, for joint administration.

       12      Prior to the Debtor’s petition, the Debtor was the owner of a piece of

commercial property located in North Manheim Township, with the Tax Parcel No. of 18-6-

101, and the street address of 511 Route 61 South.

       13      This property has an estimated value of $1,055,000.00.

       14      VIST Bank holds a first mortgage on the property in the amount of

$523,889.01.

       15      Robert and Mary Ann Smith may have a second mortgage on the property

in the amount of $30,000.00.

       16      The Trustee attempted to sell the property at Public Auction.

       17      At public auction the Trustee received an offer of $635,000.00, from a Ravi

Pachal.


                                               3


Case 5:19-bk-01559-RNO        Doc 46 Filed 12/27/19 Entered 12/27/19 10:07:38              Desc
                               Main Document    Page 3 of 4
      18     On August 29, 2019 the Trustee filed a motion to sell the property free and

clear of liens and encumbrances to Mr. Pachal.

      19     An Order was entered on October 17, 2019, granting said sale.

      20     Mr. Panchal is taking title to the property as Divnil, LLC.

      21     Mr. Panchal’s title company is requesting the sale order reflect this fact.

      22     As such, the Trustee is requesting that the October 17, 2019 order be

amended to reflect the sale being made to Mr. Panchal’s limited liability company.

      WHEREFORE, Trustee prays this Honorable Court grant his motion and amend the

October 17, 2019, sale order authorizing the sale to Mr. Panchal and/or his assigns.



                                         WILLIAM G. SCHWAB & ASSOCIATES:


Date: December 27, 2019           BY:     /s/ Eric James Filer
                                         ERIC JAMES FILER, ESQUIRE
                                         Attorney ID # 316314
                                         811-1 Blakeslee Blvd Drive East
                                         P.O. Box 56, Lehighton, PA 18235
                                         (610) 377-5200; (610) 377-5209 (FAX) .
                                         efiler@uslawcenter.com




                                            4


Case 5:19-bk-01559-RNO      Doc 46 Filed 12/27/19 Entered 12/27/19 10:07:38           Desc
                             Main Document    Page 4 of 4
